UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6425



TROY D. DREW,

                                              Plaintiff - Appellant,

          versus


S. K. YOUNG, Warden; R. A. YOUNG, Regional
Director; H. WILKINS, investigator; B. J.
RAUIZEE, Ombudsman; A. P. HARVEY, Assistant
Warden,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-02-542-7)


Submitted:   July 1, 2003                 Decided:   August 6, 2003


Before WILLIAMS and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Troy D. Drew, Appellant Pro Se. Christopher Garrett Hill, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Troy D. Drew appeals from the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) action.   We have reviewed the

record and the district court’s opinion and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.   Drew v. Young, No. CA-02-542-7 (W.D. Va. Feb. 24,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2